DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 6/20/2022.  Claims 1-10 are now pending.  
Examiner’s Amendment

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email interview with Bijal Shah-Creamer on 6/27/2022.

4.	The application has been amended as follows:
Claim 10, line 1, change “A article” to -- An article --.

Allowable Subject Matter

5.	Claims 1-10 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Mataya et al. (US 2014/0328024).
Mataya et al. disclose a thermal interface material (TIM) pad for dissipating heat from a component in an electronic device, the TIM pad comprising: a plurality of TIM layers; and at least one graphene layer interposed between the plurality of TIM layers (claim 1).
Thus, Mataya et al. do not teach or fairly suggest the claimed thermal interface material, which is obtained by bending and folding, optional horizontal pressing and optional high-temperature treatment of a laminated structure, wherein 5two-dimensional high-thermal-conductivity nano-sheets on the upper surface and the lower surface of the thermal interface material have a horizontal stack structure, and two-dimensional high-thermal-conductivity nano-sheets located in intermediate part between the upper surface and the lower surface of the thermal interface material have both a vertical stack structure and a curved stack structure.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762